Order entered March 26, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00249-CR

                             THE STATE OF TEXAS, Appellant

                                              V.

                                  SETH PIERCE, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. MC12-B7508

                                           ORDER
        The Court GRANTS the State’s March 22, 2013 motion to extend time to file its brief
only to the extent that we ORDER the State to file its brief by APRIL 22, 2013.
        Appellee’s brief is due by MAY 13, 2013.
        The appeal remains set for submission on June 7, 2013.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.


                                                     /s/   MICHAEL J. O’NEILL
                                                           PRESIDING JUSTICE